DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Errol et al. (WO 84/03998).

Regarding claim 1, Errol et al. disclose an apparatus comprising: a sensor including a sensing element having a double-ended tuning fork piezoelectric resonator (see Fig. 1, e.g.; and see page 7 lines 26-27) including a first tine 14 and a second tine 16 spaced apart from one another so as to form a slot between the first and second tines (Fig. 7B), wherein a width of the slot from the first tine to the second tine, the width of the slot measured orthogonally to the lengths of the first and second tines, varies along the lengths of the first and second tines (Id. and page 12 lines 18-28, tines bow outwardly).

Regarding claim 2, Errol et al. disclose that the first tine is symmetrical with the second tine (see Fig. 7B).

Regarding claim 3, Errol et al. disclose that opposite sides of the first tine are symmetrical with each other, and wherein opposite sides of the second tine are symmetrical with each other (see Fig. 7B, each tine is symmetrical from top to bottom in figure).

Regarding claim 5, Errol et al. disclose that the first and second tines are not parallel (see Fig. 7B and page 12 lines 18-28, tines bow outwardly).

Regarding claim 6, Errol et al. disclose that the first and second tines bow outward from one another (see Fig. 7B and page 12 lines 18-28, tines bow outwardly).


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hsu et al. (US 2014/0197898).

Regarding claim 1, Hsu et al. disclose an apparatus comprising: a sensor including a sensing element having a double-ended tuning fork piezoelectric resonator (par. 0008) including a first tine and a second tine spaced apart from one another so as to form a slot between the first and second tines (see Fig. 7), wherein a width of the slot from the first tine to the second tine, the width of the slot measured orthogonally to the lengths of the first and second tines, varies along the lengths of the first and second tines (Id., resonant beams taper towards middle).

Regarding claim 2, Hsu et al. disclose that the first tine is symmetrical with the second tine (see Fig. 7, showing tines/resonant beams being symmetrical to each other).

Regarding claim 3, Hsu et al. disclose  that opposite sides of the first tine are symmetrical with each other, and wherein opposite sides of the second tine are symmetrical with each other (see Fig. 7, each tine is symmetrical from side to side along both width axis and length axis).

Regarding claim 4, Hsu et al. disclose that the opposite sides of the first tine are inwardly tapered toward a middle of the first tine and the opposite sides of the second tine are inwardly tapered toward a middle of the second tine (see Fig. 7, each resonator beam/tine tapers from sides inwardly toward the center).

Regarding claim 5, Hsu et al. disclose that the first and second tines are not parallel (Fig. 7, the tines are not entirely parallel because the ends are tapered/angled relative to each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Errol et al. (WO 84/03998).

Regarding claim 7, Errol et al. do disclose that the first tine and the second tine are formed of a piezoelectric crystal material (page 7 lines 26-27), but they do not explicitly disclose using a material that also has a melting point above 1000 degrees C and that does not have a Curie temperature below 1000 degrees C. One of ordinary skill in the art would have known that there are conventional piezoelectric crystal materials that have these characteristics, for example aluminum nitride. It would have been obvious to one of ordinary skill in the art to substitute any known piezoelectric crystal material, including aluminum nitride, for the material used for the tines in Errol et al. because it is known and conventional for use in resonators and it can be substituted in a known manner by fabricating the resonator tines using the known fabrication techniques. Furthermore, such a substitution would yield only predictable results because it would result in a piezoelectric resonant sensor that functions substantially in the same predictable manner as any piezoelectric resonator whose material properties are known.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Errol et al. (WO 84/03998) in view of Sakurai et al. (US 2010/0186515).

Regarding claim 9, Errol et al. do not disclose the details of the sensor support structure or body, and therefore do not disclose the sensor including a body having the sensing element and caps coupled to the sensing element so as to enclose the double-ended tuning fork piezoelectric resonator within a cavity inside the body. Sakurai et al. disclose a sensor apparatus with a sensing element 20 having a double-ended tuning fork piezoelectric resonator with first and second tines (25a,25b), wherein the sensor includes a body having the sensing element and caps 15,10 coupled to the sensing element so as to enclose the double-ended tuning fork piezoelectric resonator within a cavity inside the body (see Figs. 8A and 8B). It would have been obvious to one of ordinary skill in the art to use end caps and body structure as taught by Sakurai et al., to support and enclose the piezoelectric resonator of Errol et al., because it provides a way to support and protect the resonator.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Errol et al. (WO 84/03998) in view of Grosjean et al. (US 2017/0093361).

Regarding claim 13, Errol et al. does not disclose the sensor including a resistance temperature detector. Grosjean et al. disclose a resonator sensor wherein the sensor includes a resistance temperature detector 203 (par. 0094). It would have been obvious to one of ordinary skill in the art to incorporate a resistance temperature detector into the resonator sensor as taught by Grosjean et al., in the sensor apparatus of Errol et al., because it would allow the for temperature compensation or adjustment of the sensor for more accurate measurements.


Claim(s) 1, 14, 21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2010/0186515) in view of Errol et al. (WO 84/03998).

Regarding claims 1 and 14, Sakurai et al. disclose an apparatus comprising: a sensor including a sensing element 23 having a double-ended tuning fork piezoelectric resonator including a first tine 25a and a second tine 25b spaced apart from one another so as to form a slot between the first and second tines (see Fig. 8B), wherein the double-ended tuning fork piezoelectric resonator is formed in a substrate 15,10 with the first and second tines positioned within an aperture of the substrate with the slot between the first and second tines (see Figs. 8A and 8B), and the substrate includes an additional resonator 26.
Sakurai et al. do not disclose that a width of the slot from the first tine to the second tine, the width of the slot measured orthogonally to the lengths of the first and second tines, varies along the lengths of the first and second tines. Errol et al. disclose an apparatus comprising: a sensor including a sensing element having a double-ended tuning fork piezoelectric resonator (see Fig. 1, e.g.; and see page 7 lines 26-27) including a first tine 14 and a second tine 16 spaced apart from one another so as to form a slot between the first and second tines (Fig. 7B), wherein a width of the slot from the first tine to the second tine, the width of the slot measured orthogonally to the lengths of the first and second tines, varies along the lengths of the first and second tines (Id. and page 12 lines 18-28, tines bow outwardly).
It would have been obvious to one of ordinary skill in the art to structure the tines of Sakurai et al., with a varying width of a slot between them as taught by Errol et al., because it would help to compensate for energy transfer from the tines to the support structure and improve sensing accuracy (see Errol page 14 line 20-25).


Regarding claim 21, Sakurai et al. disclose a method comprising: measuring pressure of a fluid using a double-ended tuning fork resonator 23 of a sensor (par. 0127); measuring temperature of the fluid with the sensor (par. 0128, measure temperature with element 26); and using the measured temperature to perform temperature compensation on the measured pressure (par. 0128, pressure measurement frequency change corrected for temperature frequency change).
Sakurai et al. do not disclose the double-ended tuning fork having non-parallel tines. Errol et al. disclose using a double-ended tuning fork resonator (see Fig. 1) for measuring pressure (Abstract), wherein the double-ended tuning fork has non-parallel tines (see Figs. 7A and 7B). It would have been obvious to one of ordinary skill in the art to form the double-ended tuning fork element with non-parallel tines as taught by Errol et al., in the method of Sakurai et al., because it would help to compensate for energy transfer from the tines to the support structure and improve sensing accuracy (see Errol page 14 line 20-25).

Regarding claim 26, Sakurai et al. disclose that measuring temperature of the fluid with the sensor includes measuring temperature with an additional resonator 26 integrated into a substrate that includes the double-ended tuning fork resonator (see Figs. 8A and 8B and par. 0128).


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US 2011/0232387), hereinafter Sakurai2, in view of Errol et al. (WO 84/03998).

Regarding claim 21, Sakurai2 discloses a method comprising: measuring pressure of a fluid using a double-ended tuning fork resonator 8 of a sensor (par. 0098); measuring temperature of the fluid with the sensor (using temperature sensor 106, see par. 0109); and using the measured temperature to perform temperature compensation on the measured pressure (Id.).
Sakurai2 does not disclose the double-ended tuning fork having non-parallel tines. Errol et al. disclose using a double-ended tuning fork resonator (see Fig. 1) for measuring pressure (Abstract), wherein the double-ended tuning fork has non-parallel tines (see Figs. 7A and 7B). It would have been obvious to one of ordinary skill in the art to form the double-ended tuning fork element with non-parallel tines as taught by Errol et al., in the method of Sakurai2, because it would help to compensate for energy transfer from the tines to the support structure and improve sensing accuracy (see Errol page 14 line 20-25).


Claim(s) 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai2 (US 2011/0232387), in view of Errol et al. (WO 84/03998) as set forth above with regard to claim 21, and further in view of Grosjean et al. (US 2017/0093361).

Regarding claim 23, Sakurai2 does not explicitly teach that measuring temperature of the fluid with the sensor includes measuring temperature with a resistance temperature detector of the sensor. Grosjean et al. disclose a resonator sensor  and method wherein the sensor includes a resistance temperature detector 203 (par. 0094) that is used to measure temperature for correction and compensation. It would have been obvious to one of ordinary skill in the art to incorporate a resistance temperature detector for use as the temperature sensing element in the resonator sensor as taught by Grosjean et al., in the sensor method of Sakurai2, because it is a known type of temperature sensor that can be incorporated in a known manner by placing it in the sensor structure in the same manner taught by Grosjean et al.; such a substitution would yield only predictable results because it would simply serve to measure temperature at the sensor apparatus. 

Regarding claim 25, Grosjean et al. do teach using a resistance temperature detector as set forth above and the form of a thermistor and also teach mounting it on a substrate that includes the resonator being monitored (par. 0094). However, Grosjean et al. do not teach using a wire mounted on the substrate as the resistance temperature sensor. One of ordinary skill in the art know that conventional thermistor temperature detectors often take the form of some type of wire. As such, it would have been obvious to one of ordinary skill in the art to use a wire form mounted on the substrate as the thermistor temperature sensor in the combination of Grosjean et al. with Sakurai2 and Errol et al., because it is a known type of resistive temperature detector which can be substituted in a known way by placing it on the substrate in the same manner any other type of electrical resistance sensor is placed; such a substitution would yield only predictable results because it would simply function to measure temperature at the sensor apparatus in the same way that any thermistor sensor does.

Allowable Subject Matter
Claims 17-20 are allowed.
Claims 15 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861